

115 HR 4420 IH: Chesapeake Bay Farm Bill Enhancements Act of 2017
U.S. House of Representatives
2017-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4420IN THE HOUSE OF REPRESENTATIVESNovember 16, 2017Mr. Scott of Virginia (for himself, Mr. Wittman, Mr. Sarbanes, Ms. Norton, Mr. Connolly, Mr. Brown of Maryland, Mr. Hoyer, Mr. Ruppersberger, Mr. McEachin, Mr. Cummings, Ms. Blunt Rochester, Mr. Delaney, Mr. Raskin, and Mrs. Comstock) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food Security Act of 1985 to address critical conservation conditions under the
			 regional conservation partnership program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Chesapeake Bay Farm Bill Enhancements Act of 2017. 2.PurposesSection 1271(b) of the Food Security Act of 1985 (16 U.S.C. 3871(b)) is amended by adding at the end the following:
			
 (4)To encourage alignment of partnership projects with other Federal, State, and local agencies and programs addressing similar natural resource concerns in a coordinated manner..
 3.DefinitionsSection 1271A(1) of the Food Security Act of 1985 (16 U.S.C. 3871a(1)) is amended by adding at the end the following:
			
 (E)The conservation reserve program established under subchapter B of chapter 1 of subtitle D. (F)The Watershed Protection and Flood Prevention Act (16 U.S.C. 1001 et seq.), other than section 14 of that Act (16 U.S.C. 1012)..
 4.Regional conservation partnershipsSection 1271B of the Food Security Act of 1985 (16 U.S.C. 3871b) is amended— (1)by striking subsection (b) and inserting the following:
				
					(b)Maximum length
 (1)In generalExcept as provided in paragraph (2), the term of a partnership agreement shall not be longer than 5 years.
						(2)Exceptions
 (A)Concurrent program deadlineSubject to approval by the Secretary, the term of a partnership agreement may be longer than 5 years if the longer period is concurrent with a deadline established under a State or Federal program that relates specifically to the project.
 (B)1-time extensionThe Secretary may extend a partnership agreement 1 time for a period that is not longer than 12 months if the Secretary determines that the extension is necessary to meet the objectives of the program.;
 (2)in subsection (c)(2)— (A)by striking An eligible and inserting the following:
					
 (A)In generalAn eligible; and (B)by adding at the end the following:
					
 (B)FormA contribution of an eligible partner under this paragraph may be in the form of— (i)direct funding;
 (ii)in-kind support; or (iii)a combination of direct funding and in-kind support.
 (C)TreatmentAny amounts expended before the effective date of a partnership agreement under this section by an eligible partner for staff salaries or development of the partnership agreement shall be considered to be a part of the contribution of the eligible partner under this paragraph.; and
 (3)in subsection (d), by adding at the end the following:  (5)Funding renewalsIf an eligible partner demonstrates to the satisfaction of the Secretary that the eligible partner has made progress in addressing one or more natural resource concerns by not later than the date that is 1 fiscal year before the date on which the partnership agreement expires, the eligible partner may submit to the Secretary an application for a renewal of the partnership agreement, including a renewal of funding, through an expedited application process—
 (A)to continue to implement the partnership agreement; (B)to expand the scope of the partnership agreement;
 (C)to enroll additional eligible producers; or (D)to carry out other conservation activities relating to the project, including monitoring and reporting on outcomes, as mutually agreed by the Secretary and the eligible partner.
 (6)ReviewTo the extent practicable, after receipt of an application under this subsection, the Secretary shall provide to each applicant information and feedback (including written information and feedback, as the Secretary determines to be appropriate) throughout the annual program application process for any improvements that could be made to the application..
 5.Funding arrangements through grant agreementsSection 1271C(b) of the Food Security Act of 1985 (16 U.S.C. 3871c(b)) is amended by striking paragraph (2) and inserting the following:
			
				(2)Funding arrangements through grant agreements
 (A)In generalA partnership agreement may be a grant agreement entered into with an eligible partner in accordance with this paragraph.
 (B)RequirementsUnder a grant agreement under subparagraph (A)— (i)using amounts made available to carry out this subtitle, the Secretary shall provide to the eligible partner a grant;
 (ii)the eligible partner shall carry out eligible activities on eligible land (including by contracting with one or more producers, if the eligible partner determines the contracting to be appropriate), on the condition that the eligible activities directly or indirectly benefit agricultural producers (including forestry producers), to address natural resource concerns on a regional or watershed scale, such as—
 (I)infrastructure investments relating to agricultural or nonindustrial private forest production that would benefit multiple producers, such as a multiproducer irrigation water delivery system;
 (II)projects addressing water quality or quantity concerns in coordination with producers, including the development and implementation of watershed plans;
 (III)projects that use innovative approaches to leveraging the Federal investment in conservation with private financial mechanisms, in conjunction with agricultural production or forest resource management, such as—
 (aa)the provision of performance-based payments to producers; and (bb)support for an environmental market;
 (IV)projects that facilitate pilot testing of new conservation practices, technologies, or activities; (V)projects that promote the long-term viability and sustainability of agricultural land through innovative agricultural land protection strategies and mechanisms, including projects that support the transfer of land to beginning farmers and ranchers, veteran farmers and ranchers, socially disadvantaged farmers and ranchers, and limited resource farmers and ranchers, as determined by the Secretary; and
 (VI)other projects for which the Secretary determines that the goals and objectives of the program would be easier to achieve through the grant agreement; and
 (iii)the Secretary may provide technical and administrative assistance, as mutually agreed by the parties.
 (C)Nonapplicability of adjusted gross income limitationThe adjusted gross income limitation described in section 1001D(b)(1) shall not apply to the receipt by an eligible partner of a grant under this paragraph.
 (D)LimitationThe Secretary may not use more than 30 percent of funding made available to carry out the program for grant agreements.
 (E)ReportsAn eligible partner that enters into a grant agreement under this paragraph shall submit to the Secretary—
 (i)any information that the Secretary requires to prepare the report under section 1271E(b); and (ii)an annual report that describes the status of the project carried out by the eligible partner, including a description of—
 (I)the use of the grant funds; (II)any subcontracts awarded using grant funds;
 (III)the producers receiving funding using the grant funds; (IV) (aa)the progress made by the project in addressing any natural resource concerns, including in a quantified form; and
 (bb)as appropriate, other environmental, economic, or social outcomes of the project; and (V)any other reporting data the Secretary determines are necessary to ensure compliance with the program rules..
		6.Funding
 (a)In generalSection 1271D of the Food Security Act of 1985 (16 U.S.C. 3871d) is amended— (1)in subsection (a)—
 (A)by striking $100,000,000 and inserting $300,000,000; and (B)by striking for each of fiscal years 2014 through 2018 and inserting for each fiscal year;
 (2)in subsection (c)— (A)in paragraph (1), by striking for each of fiscal years 2014 through 2018 and inserting for each fiscal year; and
 (B)by striking paragraph (2) and inserting the following:  (2)Duration of availabilityAny funds or acres reserved under paragraph (1) shall remain available for obligation only for the purposes of carrying out the program until expended.
 (3)Distribution of fundsTo the maximum extent practicable, of projects receiving funds or acres reserved under paragraph (1) from a covered program, the percentage of projects that shall have purposes similar to the purposes of the applicable covered program from which funds or acres were reserved shall be approximately equal to the percentage of funds or acres reserved from the applicable covered program.; 
 (3)in subsection (d)— (A)in paragraph (1), by striking 25 percent of the funds and acres to projects based on a State competitive process administered by the State Conservationist, with the advice of the State technical committee established under subtitle G; and inserting the following: 40 percent of the funds and acres to projects based on a State or multistate competitive process administered, as applicable, by the State Conservationist or jointly by the State Conservationists of each State participating in the multistate process, with the advice of the applicable State technical committees established under subtitle G; and;
 (B)by striking paragraph (2); (C)by redesignating paragraph (3) as paragraph (2); and
 (D)in paragraph (2) (as so redesignated), by striking 35 percent and inserting 60 percent; (4)in subsection (e)—
 (A)by striking None of the funds and inserting the following:  (1)In generalExcept as provided in paragraph (2), none of the funds; and
 (B)by adding at the end the following:  (2)Project development and outreachUnder a partnership agreement, the Secretary may advance reasonable amounts of funding for technical assistance to eligible partners to conduct project development and outreach activities in a project area (including activities conducted before the effective date of the partnership agreement), including—
 (A)providing outreach and education to producers for potential participation in the project; (B)the development of a watershed or habitat plan; and
 (C)establishing baseline metrics to support the development of the assessment required under section 1271B(c)(1)(E).; and
 (5)by adding at the end the following:  (f)Technical assistance (1)In generalAt the time of project selection, the Secretary shall identify and make publically available the amount that the Secretary shall use to provide technical assistance under the terms of the partnership agreement.
 (2)LimitationThe Secretary shall limit costs of the Secretary for technical assistance to costs specific and necessary to carry out the objectives of the partnership agreement.
 (3)Third-party providersThe Secretary shall develop and implement strategies to encourage third-party technical service providers to provide technical assistance to eligible partners pursuant to a partnership agreement..
 (b)Conforming amendmentSection 1271F(a) of the Food Security Act of 1985 (16 U.S.C. 3871f(a)) is amended by striking 1271D(d)(3) and inserting 1271D(d)(2). 7.Critical conservation areasSection 1271F of the Food Security Act of 1985 (16 U.S.C. 3871f) is amended—
 (1)by redesignating subsections (a) (as amended by section 6(b)), (b), and (c) as subsections (b), (c), and (d), respectively;
 (2)by inserting before subsection (b) (as so redesignated) the following:  (a)DefinitionsIn this section:
 (1)Critical conservation areaThe term critical conservation area means a geographical area that contains a critical conservation condition that can be addressed through one or more covered programs.
 (2)Critical conservation conditionThe term critical conservation condition means— (A)a condition of land that would benefit from water quality improvement, including through reducing erosion, promoting sediment control, and addressing nutrient management activities affecting large bodies of water of regional, national, or international significance; and
 (B)a condition of land that would benefit from water quantity improvement, including improvement relating to—
 (i)groundwater, surface water, aquifer, or other water sources; or (ii)water retention and flood prevention.;
 (3)in subsection (b) (as so redesignated), by inserting that address each critical conservation condition for which the critical conservation area is designated before the period at the end;
 (4)in subsection (c) (as so redesignated)— (A)by redesignating paragraphs (1) through (3) as paragraphs (2) through (4), respectively;
 (B)by inserting before paragraph (2) (as so redesignated) the following:  (1)In generalIn designating a critical conservation area under this section, the Secretary shall identify one or more critical conservation conditions that the critical conservation area contains, including—
 (A)the geographical area of land that contains the critical conservation condition; and (B)conservation goals and outcomes sufficient to demonstrate that progress is being made to address the critical conservation conditions.;
 (C)in paragraph (2) (as so redesignated)— (i)by striking subparagraphs (C) and (D) and inserting the following:
						
 (C)contains a critical conservation condition; or; and (ii)by redesignating subparagraph (E) as subparagraph (D); and
 (D)by striking paragraph (3) (as so redesignated) and inserting the following:  (3)Review and withdrawalThe Secretary may—
 (A)review designations of critical conservation areas under this section not more than once every 5 years; and
 (B)withdraw designation of a critical conservation area only if the Secretary determines that the area is no longer a critical conservation area.;
 (5)in subsection (d) (as so redesignated)— (A)by redesignating paragraph (3) as paragraph (4);
 (B)by inserting after paragraph (2) the following:  (3)PriorityThe Secretary shall give priority to an application under this section that addresses a critical conservation condition by—
							(A)
 (i)including a diversity of stakeholders in the project; (ii)building new partnerships at the local, State, and corporate levels;
 (iii)leveraging non-Federal financial and technical resources; and (iv)coordinating with other local, State, or national efforts;
 (B)delivering a high percentage of environmental benefits to address the conservation goals and outcomes that shall be achieved for the Secretary to determine that the land is no longer a critical conservation area;
 (C)providing innovative conservation methods and delivery, including outcome-based performance measures and methods; or
 (D)implementing the project consistent with multi-State watershed restoration plans.; and (C)in paragraph (4) (as so redesignated), by striking area described in subsection (b)(1)(D) and inserting condition described in subsection (a)(2)(B); and
 (6)by adding at the end the following:  (e)ReportsNot later than December 31, 2018, and each year thereafter, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing the status of each critical conservation condition for each critical conservation area designated under this section, including—
 (1)the conditions for which each critical conservation area is designated; (2)conservation goals and outcomes sufficient to demonstrate that progress is being made to address the critical conservation conditions;
 (3)the partnership agreements selected to address each conservation goal and outcome; and (4)the extent to which each conservation goal and outcome is being addressed by the partnership agreements..
			